Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This was a bill in equity filed in the Fifth District Court, to enjoin the execution of a judgment obtained in the Sixth District.
We have before decided, that one Court had no power to interfere with the judgments and decrees of another Court of concurrent jurisdiction. The only case in which it will bo allowed, is where the Court in which the action or proceeding is pending, is unable by reason of its jurisdiction to afford the relief sought. Any other rule would lead to inextricable confusion.
Judgment affirmed.